ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Ameresco Select, Inc.                           ) ASBCA No. 62441
                                                )
Under Contract No.      N47408-99-F-4117        )

APPEARANCE FOR THE APPELLANT:                      Ron R. Hutchinson, Esq.
                                                    Doyle & Bachman LLP
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Jacquelyn K. Wright, Esq.
                                                    Trial Attorney
                                                    Port Hueneme, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 19, 2020



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62441, Appeal of Ameresco Select,
Inc., rendered in conformance with the Board’s Charter.

       Dated: August 19, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals